The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 10/05/2022. With respect to the election of the RNA binding domain, Applicant provisionally elects an RNA binding domain of N-protein of phi22 bacteriophage comprising SEQ ID NO: 15, or a variant thereof having at least 80% sequence identity. 
Claims 1-3 and 8-20 encompass the elected species.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/24/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, and those claims dependent thereon, recite:  Exosomes comprising a packaging protein and a cargo RNA that binds to the packaging protein.   The metes and bounds of this claim are indefinite because it is unclear if the claims are directed to a singular “exosome” comprising a packaging protein and an RNA, or if the claim actually reads on a plurality of “exosomes” and a singular packaging protein an RNA.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) product of nature. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that would distinguish the product of nature from its natural state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior art teaches that the following elements are disclosed in nature:
1. Exosomes comprising a packaging protein and a cargo RNA that binds to the packaging protein.
2. The exosomes of claim 1, wherein the packaging protein is a fusion protein comprising an RNA-binding domain and an exosome-targeting domain, and wherein the cargo RNA comprises an RNA-motif and the RNA-binding domain of the fusion protein binds specifically to the RNA-motif of the cargo RNA.
Raposo et al. teaches that exosomes, also known as extracellular vesicles or EVs are known to comprise RNAs and proteins that bind the RNAs, and which also function in sorting RNAs into the EVs.  See the following: “RNAs in EVs share specific sequence motifs that may potentially function as cis-acting elements for targeting to EVs...Although speculative, the finding that ESCRT-II is an RNA binding complex...opens the possibility that it may also function to select RNA for incorporation into EVs. Moreover, the observations that MVEs are sites of miRNA-loaded RISC (RNA-induced silencing complex) accumulation...and that exosome-like vesicles are considerably enriched in GW182 and AGO2 implicate functional roles of these proteins in RNA sorting to exosomes.” (Page 377).
As evidenced by Raposo et al., the claimed exosomes comprising a packaging protein and a cargo RNA are known to occur in nature.  Therefore, the claimed invention does not include any additional elements which make the claimed invention markedly different from a judicial exception.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raposo et al. (J. Cell Biol. Vol. 200, No. 4, pp. 373-383).
Regarding claims 1-2, Raposo et al. teaches that exosomes, also known as extracellular vesicles or EVs are known to comprise RNAs and proteins that bind the RNAs, and which also function in sorting RNAs into the EVs.  Raposo et al. teach that EVs contain RNA and proteins such as ESCRT-II proteins and RISC proteins comprise domains that are implicated in both RNA binding and RNA sorting into exosome targeting.  (Page 377).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-3 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2011; cited in parent application), Seow et al. (US20130053426A1) and Keryer-Bibens (Biol. Cell (2008) 100, 125–138 (Printed in Great Britain)), Cocozaki et al. (2008), Shiboleth et al. (US20150211023), and Lotvall et al. (US20070298118A1), and further in view of Raposo et al. (J. Cell Biol. Vol. 200, No. 4, pp. 373-383).
Regarding claims 1-2, Zhu et al. teaches the following:
Abstract: microRNAs (miRs, miRNAs) are small non-coding RNAs that regulate hundreds of gene expression. Numerous studies have demonstrated that miRNAs are not only found intracellularly, but also detectable outside cells, including various body fluids (i.e. serum, plasma, saliva, urine, breast milk, and tears). Interestingly, ~90% of extracellular miRNAs are packaged with proteins (i.e. Ago2, HDL, and other RNA-binding proteins) and ~10% are wrapped in small membranous particles (i.e. exosomes, microvesicles, and apoptotic bodies).
Zhu et al. also teaches the following: “Actually, recent studies have demonstrated that extracellular miRNAs could be shielded from degradation by several mechanisms, including their packaging in microvesicles (MVs), exosomes, and apoptotic bodies as well as through the formation of protein-miRNA complexes (Figure 2).”
Zhu et al. does not describe wherein the RNA binding protein is a fusion protein, which includes the RNA binding domain of N-protein of phi22 bacteriophage.  However, Keryer-Bibens et al. teach the design of a reporter system to analyze the functional activity of RNA-binding proteins.  This system involves the tethering of the RNA-binding protein mRNA to a reporter mRNA whose fate can be easily followed.  
In one system of Keryer-Bibens et al., the lambda N protein of bacteriophage lambda,21 and P22, was used to design hybrid proteins for RNA sequence specific binding (See page 132).  The high affinity RNA binding loop corresponding to the 21 protein is not described in Keryer-Bibens et al.  However, the sequence of the affinity binding loop (SEQ ID NO: 20) is described in Cocozaki et al. (Figure 1).  Additionally, the 21 binding protein (SEQ ID NO: 15 of the instant application) is also known in the art, see Shiboleth et al. (US20150211023, SEQ ID NO: 75; ¶ [0296]).   The system disclosed in Keryer-Bibens et al. allows for the skilled artisan to identify where RNA binding protein expression occurs.  
One of ordinary skill in the art, seeking to identify the cellular location of RNA binding protein expression would have been motivated to use the system described in Keryer-Bibens et al., since it would have been obvious at the time of filing of the instant invention to have substituted one equivalent RNA binding protein domain for another with the expectation of producing the same function, namely RNA binding.  The Keyer-Bibens et al. system allows the skilled artisan to observe the cellular location of RNA-binding expression.  
Furthermore, Lotvall et al. (US20070298118A1), teach that exosomes can be modified to function as an instrument for the transfer of nucleic acid into cells. See the following paragraphs:
[0009] We have put extra effort into understanding the content and biological function of exosomes specifically released by mast cells.  In proteomic assays we have found that these exosomes contain a larger number of proteins than previously understood.  However, the unique finding from our research is that we have discovered a substantial amount of selective RNA in exosomes from mast cells.  Furthermore, use of different recipient cells displays an uptake of exosomal RNA indicating transfer of genetic material from exosomes into recipient cells, which in turn will lead to translation of specific protein in the target cells. 
 [0010] Considering the exosomal protein content and their capacity to communicate with different recipient cells, it is particularly useful to be able to modify the genetic content of exosomes in order to add or regulate a gene in recipient cells.  The method using the exosomes' capacity of carrying specific genetic material and transferring it to recipient cells is described in this application.  In this method, the recipient is affected in its function, as well as in its ability to stay alive, further develop, proliferate or mature. 
Regarding claims 9-14, the above references do not teach wherein the exosome targeting domain is a domain of a lysosome-associated protein.  Seow et al. teach exosomal compositions for the delivery of nucleic acid or genetic material, in particular Seow et al. teaches exosomes loaded with genetic material and methods of producing them.  See the following embodiments of Seow et al. (US20130053426A1), paragraphs 0012-0015]
[0012] In accordance with another aspect of the present invention, there is provided a composition comprising an exosome, wherein said exosome comprises a targeting moiety expressed on the surface of the exosome. 

 	[0013] In another aspect, the invention provides a polypeptide comprising an exosomal transmembrane protein, and a heterologous targeting peptide, wherein the targeting peptide binds to a moiety present on the surface of the cell to be targeted, and wherein when the polypeptide is present in an exosome, the targeting peptide is present on the surface of the exosome. 

 	[0014] In another embodiment, the invention provides a polynucleotide construct encoding a polypeptide, wherein the construct comprises polynucleotide encoding a 5' exosomal transmembrane signal sequence, for example an endoplasmic reticulum-targeting signal peptide operatively linked to polynucleotide encoding the polypeptide of the invention. 

[0015] In another embodiment, the invention provides a method of targeting an exosome to a selected tissue or cell type comprising transfecting a host cell with a polynucleotide construct according to the invention, expressing the construct in the host cell, and obtaining exosomes from the host cell in which the construct has been expressed.

Additionally, in additional aspects of Seow et al., the targeting moiety expressed in the exosome can be described as the following: [0046] “The peptide targeting moiety is expressed on the surface of the exosome by expressing it as a fusion protein with an exosomal transmembrane protein.  A number of proteins are known to be associated with exosomes; ….they are incorporated into the exosome as it is formed.  The preferred proteins for use in accordance with the present invention are those which are transmembrane proteins.  Examples include but are not limited to Lamp-1, Lamp-2...In a particularly preferred embodiment the transmembrane protein is Lamp-2.  The sequence of Lamp-2 is set out in SEQ ID No 1.” Lamp-2b is disclosed in Figure 1.  SEQ ID NO: 24 encodes a fragment of the human LAMP-2b disclosed in Seow et al. 
Seow et al. also teaches wherein the exogenous nucleic acid to be delivered to cells includes siRNA, see the following: [0033] Suitable genetic material for delivery includes exogenous DNA plasmid and siRNA.  Suitable genetic material also includes modified oligonucleotides and other RNA interference effector moieties such as miRNA and shRNA....Thus exogenous genetic material refers to genetic material inclusive of nucleic acids that is not normally associated with exosomes.  In particularly preferred embodiments, the nucleic acid material is plasmid DNA or other nucleic acids such as siRNA and modified oligonucleotides which are not typically found in exosomes. 
It would have been obvious to the ordinary skilled artisan at the time of the instant invention to have combined the teachings of the cited references in the design of the instant invention.
One of skill in the art seeking to design a means for transporting an engineered nucleic acid into a cell would have been motivated to utilize the exosome system as suggested by Lotvall et al.  Furthermore, the ordinary artisan seeking to delivery RNA, such as miRNA to cells, would have utilized an engineered cargo protein, since the cargo protein helps to protect the RNA from degradation.  Moreover, the use of a fusion reporter construct, utilizing the Keryer-Bibens et al. system, would allow the skilled artisan to monitor the location of expression of the transported nucleic acid in the cell.
Moreover, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have combined both the exosome delivery vehicles of Lotvall et al. and Seow et al. and an RNA-binding system to deliver cargo RNA into a target cell since Zhu et al. teaches that both the exosome and the RNA-binding protein function to shield the RNA from exposure to degradative processes.  
Moreover, with respect to the design of fusion proteins comprising an RNA binding domain expressed in an exosome, see Raposo et al. The prior art teaches that cargo RNA may comprise sequences which function to target the RNA to the exosome.  For example, Raposo et al. teaches the following: “[H]ow RNA species are sorted into EVs is also far from being resolved. Recent observations suggest that RNAs in EVs share specific sequence motifs that may potentially function as cis-acting elements for targeting to EVs...Although speculative, the finding that ESCRT-II is an RNA binding complex...opens the possibility that it may also function to select RNA for incorporation into EVs. Moreover, the observations that MVEs are sites of miRNA-loaded RISC (RNA-induced silencing complex) accumulation...and that exosome-like vesicles are considerably enriched in GW182 and AGO2 implicate functional roles of these proteins in RNA sorting to exosomes.”
Raposo et al. teach that proteins such as ESCRT-II proteins and RISC proteins comprise domains that are implicated in both RNA binding and RNA sorting into exosome targeting.  Therefore, it would have been obvious to the ordinary skilled artisan before the effective filing date of the instant invention seeking a means to target RNA to exosomes to follow the pattern set forth in this reference.  Specifically, to design a complex comprising a cargo RNA and a bifunctional protein that is capable of both RNA binding and exosome targeting, such that the cargo RNA would be directed into an exosome.
Moreover, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have combined both the exosome delivery vehicle and an RNA-binding system to deliver cargo RNA into a target cell since the teachings of combined references teach that both the exosome and the RNA-binding protein function to shield the RNA from exposure to degradative processes.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699